Judegment and order unanimously affirmed, with costs. The ease was for the jury. The court did not err in its refusal to grant the motion recorded at *895folios 376, 377, for although plaintiff’s witness Buchman at one place of his cross-examination testified that he did not see the defendant’s cab until the collision, he added immediately that he both saw and felt it, and that he must have seen it before he felt it. (Fols. 186, 187.) Moreover, his testimony at folios 156, 159, 163,164, implies that he saw the defendant’s cab before the collision. Present — Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ.